             Case 3:16-cv-05945-BHS Document 39-1 Filed 10/30/18 Page 1 of 2




1                                                                    Honorable Benjamin H. Settle
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT TACOMA
9
     NORA WILLIAMS,                                  NO. C16-5945 BHS
10
11                               Plaintiff,          [PROPOSED] ORDER GRANTING
                                                     DEFENDANT’S MOTION FOR
12
                          v.                         COSTS
13
     RICHARD V. SPENCER, Secretary of the
14
     Navy,
15
                                 Defendant.
16
17
            Upon consideration of Defendant’s Motion for Costs and Bill of Costs in support of
18
     Motion for Costs, as well as Plaintiff’s Opposition, if any, and Defendant’s Reply, if any,
19
            IT IS HEREBY ORDERED that the Motion is GRANTED.
20
            It is further ORDERED that costs in the amount of $3,020.23 be awarded in favor of
21
     Defendant and against Plaintiff.
22
23
            Dated this ___ day of       , 2018.
24
25
26                                                         BENJAMIN H. SETTLE
                                                           United States District Judge
27
28


      [PROPOSED] ORDER - 1                                                   UNITED STATES ATTORNEY
                                                                           1201 Pacific Avenue, Suite 700
      C16-5945 BHS                                                          Tacoma, Washington 98402
                                                                                  (253) 428-3800
           Case 3:16-cv-05945-BHS Document 39-1 Filed 10/30/18 Page 2 of 2




1
        Presented by:
2
3       ANNETTE L. HAYES
        United States Attorney
4
5       /s/ Patricia D. Gugin
        PATRICIA D. GUGIN, WSBA #43458
6       Assistant United States Attorney
7       United States Attorney’s Office
        1201 Pacific Avenue, Suite 700
8       Tacoma, WA 98402
9       Phone: 253-428-3832
        E-mail: pat.gugin@usdoj.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [PROPOSED] ORDER - 2                                        UNITED STATES ATTORNEY
                                                               1201 Pacific Avenue, Suite 700
     C16-5945 BHS                                               Tacoma, Washington 98402
                                                                      (253) 428-3800
